DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 03/09/2022.  These drawings are acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the actuator having an actuator adaptor coupling” as recited in claim 1 [it is noted that the Fig. 19 and the Specification disclose that the actuator adaptor coupling is included on the first transverse bar 301, not the actuator], and an “actuator operable to move the mechanical linkages as recited in claims 10 and 16 [with respect to claim 10, it is noted that the actuator is recited as either a motor in dependent claim 11 or a solenoid or linear motor in dependent claim 12] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Jur et al. [Jur hereinafter, US 9,922,785].
In regard to claim 1, Jur discloses [in Figs. 1 and 2] a power distribution system comprising: a bus plug [10] having an internal volume [inside 12] defined by a housing [12]; an electrical switch [30] having a control knob [32] operable to selectively control energization of the bus plug [10]; an actuator [34] having an actuator adaptor coupling [annotated below] that couples movement of the actuator [34] to the control knob [32]; and a partition wall [28] separating the internal volume into a line side [14] and a load side [16], wherein the partition wall [28] has a first opening [46] between the line side [14] and the load side [16], and wherein the electrical switch [30] includes at least one electrical connector [44] extending from the electrical switch [30] on the line side [14] through the first opening [46] to the load side [16].  


    PNG
    media_image1.png
    382
    385
    media_image1.png
    Greyscale

In regard to claims 2 and 3, Jur discloses [in Figs. 1 and 2] the power distribution system of claim 1, including a first cover [50] obstructing access from outside the internal volume of the housing [12] into the line side [14], and a second cover [52] obstructing access from outside the internal volume of the housing [12] into the load side [16], wherein the first cover [50] extends from the partition wall [28] in a first direction away from the load side [16] and the second cover [52] extends from the partition wall [28] in a second direction away from the line side [14].  
In regard to claims 10 and 13, Jur discloses [in Figs. 1 and 2] a bus plug [10] comprising: a housing [12] defining an internal volume; mechanical linkages [64, 74, 92] positioned within the internal volume; 32010-8879-3850/1/AMERICASan electrical switch [30] having a control knob [32] operable to selectively control energization of the bus plug [10]; an external handle [annotated below] coupled to the mechanical linkages; an adaptor bracket [70] fixed to at least one of the mechanical linkages and oriented to interact with the control knob [32]; and an actuator [34] operable to move the mechanical linkages, the bus plug [10] including a partition wall [28] separating the internal volume into a line side [14] and a load side [16], wherein the partition wall [28] has an opening [46] between the line side [14] and the load side [16], and wherein the electrical switch [30] includes at least one electrical connector [44] extending from the electrical switch [30] on the line side [14] through the opening [46] to the load side [16].

    PNG
    media_image2.png
    598
    440
    media_image2.png
    Greyscale

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clark et al. [Clark hereinafter, US 10,312,037].
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regard to claim 16, Clark discloses [in Figs. 1-3] a bus plug comprising: an electrical switch [6] having a control knob [at 18] operable to selectively control energization of the bus plug; mechanical linkages [14, 42] coupled to the control knob [at 18]; an actuator [56] coupled to the mechanical linkages [14, 42], wherein the actuator [56] is operable to move the mechanical linkages; and a handle [12] separately coupled to the mechanical linkages [14, 42], such that the handle [12] is only connected to the actuator [56] through the mechanical linkages [14, 42] wherein the handle [12] is operable to move the mechanical linkages [14, 42].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jur et al. [Jur hereinafter, US 9,922,785] in view of Suzuki [US 7,671,711].
In regard to claim 9, Jur discloses [in Figs. 1 and 2] the power distribution system of claim 1.  Jur does not disclose a remote application having one or more commands defining the energization of the bus plug, and a communication module configured to communicate the one or more commands from the remote application to the bus plug, wherein the one or more commands operates the actuator to move the control knob of the electrical switch.  Suzuki teaches [in Fig. 1] a remote application [col. 7, line 61 - col. 8, line 12] having one or more commands defining the energization of the bus plug, and a communication module [30] configured to communicate the one or more commands from the remote application to the bus plug, wherein the one or more commands operates the actuator [2] to move the control knob [1a] of the electrical switch [1].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the remote application and communication module of Suzuki with the power distribution system of Jur in order to easily and safely actuate the switch from a distance. 
In regard to claim 11, Jur discloses [in Figs. 1 and 2] the power distribution system of claim 10, where in the actuator [34] is configured to move the mechanical linkages based at least in part on rotational motion.  Jur does not disclose that the actuator includes a motor.  Suzuki teaches [in Fig. 1] a motor actuator [10].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the actuator of Jur with the motor of Suzuki in order to easily and safely actuate the switch from a distance. 

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Jur et al. [Jur hereinafter, US 9,922,785] in view of Turner et al. [Turner hereinafter, US 6,590,481].  Jur discloses [in Figs. 1 and 2] the bus plug of claim 10.  Jur does not disclose that the actuator includes a solenoid or linear motor configured to move the mechanical linkages based at least in part on linear motion.  Turner teaches [in Fig. 1] that the actuator [17] includes a solenoid configured to move the mechanical linkages [26] based at least in part on linear motion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the actuator of Jur with the solenoid of Turner since solenoids are well-known fast acting actuators [Abstract, Turner].

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In combination with other limitations, the first cover including a second opening providing access to the control knob of the electrical switch is neither disclosed nor suggested by the prior art. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on the previous interpretations of the Jur and Clark references, respectively, applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive. In regard to claim 10, Applicant argues that in Jur, “The first bracket (70) does not, however, interact with the switch mechanism (32). In fact, these components are spaced apart, with the switch mechanism (32) located in a first compartment (14) and the first bracket (70) located in a second compartment (16). Thus, the first bracket (70) is not an adaptor bracket fixed to at least one of the mechanical linkages and oriented to interact with the control knob.”  The Examiner disagrees.  Jur clearly discloses in [Figs. 1-3 and col. 6, lines 37-48] that the adaptor bracket [70] does “interact” with the control knob [32] via the actuator [34].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833